Fearing, J.
¶19 (concurring) — An appeals court judge is taught to avoid placing in an opinion facts unnecessary to the decision. I violate this instruction and write separately to voice the inequity suffered by appellant Michael Hunter. I also write separately because I consider the appeal merits additional analysis.
*10¶20 The parties agree that Michael Hunter is the father of Infant F, despite the mother, Michelle Ferebauer, being married to another. The infant was conceived in Washington State. Over a period of months thereafter, Ferebauer and Hunter participated in an unsettled relationship. On February 24, 2010, Ferebauer sent an e-mail message to Hunter informing him that “I have decided to go to Utah to have the baby .... I’ll contact you when I get back.” Report of Proceedings (Jan. 11, 2011) at 36. She did not alert Hunter of her intent to terminate his parental rights in Utah or to place their child for adoption in that state. Ferebauer knew that Hunter wished to participate in raising the child. Utah is nationally known as the state where unmarried biological fathers’ rights to children are not protected.2
*11¶21 On March 2, 2010, Infant F was born in Salt Lake City, Utah. On March 3, 2010, not yet knowing his child had been born, Michael Hunter filed this petition, in Washington State, to establish his paternity to Infant F. He unsuccessfully sought to gain an acceptance of service of the petition from Ferebauer’s Washington attorney. Hunter did not locate Michelle Ferebauer for purposes of service until May 14, 2010, when she was served at a gym in the Tri-Cities.
¶22 Meanwhile in Utah, Michelle Ferebauer filed a petition in court, on March 4, 2010, to terminate her rights, the rights of her husband, and the rights of Michael Hunter to Infant F. In the Utah court petition, Ferebauer alleged she was a Utah resident. The petition further alleged that under Utah law, the consent of Hunter was not required and that he had forfeited or waived all rights with regard to the child, including the right to notice. On the same day, and without notice to Michael Hunter, the Utah District Court exercised jurisdiction over Infant F by entering a court order, which stated in part, “It is [h]ereby [o]rdered, [aid-judged, and [d]ecreed that the [r]ights of Michelle Gemstsen Ferebauer, Robert Ferebauer/3 Michael Hunter and any other putative birth fathers are forever waived, surrendered and terminated.” Clerk’s Papers (CP) at 688. Michelle Ferebauer and her husband consented to the termination of their rights.
¶23 Infant F was adopted by Washington parents. So that the adopting parents could bring the child to Washington State, Michelle Ferebauer’s Utah counsel wrote a letter to Interstate Compact on the Placement of Children (ICPC) administrators in both Utah and Washington, stating that “[bjoth parents have consented to the adoption.” CP at 550. The ICPC form signed by Ferebauer claimed that the father of the infant was Ferebauer’s husband. In the form, Michelle Ferebauer gave her residence address as being the office address of her Utah counsel.
*12¶24 By May 2010, if not earlier, Michelle Ferebauer returned to the state of Washington. Ferebauer had not resigned from her employment in Washington State. Instead, she took maternity leave and later returned to her Washington job.
¶25 On June 23, 2010, Michael Hunter filed, in Utah court, a petition to establish his paternity. On July 15, 2010, Hunter also filed, in the earlier Utah action initiated by Ferebauer, a motion to intervene and a motion to vacate the order terminating his parental rights. On March 23, 2011, the Utah District Court denied the motion to intervene. The court ruled that Hunter lacked standing to challenge the prior termination order, since he failed to timely file a declaration of paternity with the Utah courts. As part of his motion to intervene, Hunter argued the same contentions forwarded before our superior court in support of this paternity action. Among other contentions, Hunter argued his due process rights were violated when his parental rights were terminated without notice and Michelle Ferebauer committed fraud. Michael Hunter did not file an appeal with the Utah Court of Appeals.
¶26 A parent holds a fundamental liberty interest, protected by the Fourteenth Amendment, in the care, custody, and control of a child. U.S. Const. amend. XIV; Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); Pierce v. Soc’y of Sisters, 268 U.S. 510, 534-35, 45 S. Ct. 571, 69 L. Ed. 1070 (1925); Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 67 L. Ed. 1042 (1923). State intervention to terminate the relationship between a parent and his child must be accomplished by procedures meeting the requisites of the due process clause. Santosky, 455 U.S. at 753, 768; Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 37, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981). Unfortunately, these principles fail Michael Hunter because he litigated his rights in Utah and forwent his right to appeal the unfavorable decision to the Utah Court of Appeals. I thus agree with the majority that we must afford the Utah court’s orders full faith and credit.
*13¶27 The full faith and credit clause directs that “[f]ull faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state.” U.S. Const. art. IV, § 1; Baker v. Gen. Motors Corp., 522 U.S. 222, 233, 118 S. Ct. 657, 139 L. Ed. 2d 580 (1998). The full faith and credit clause of the Constitution precludes any inquiry into the merits of the other state’s cause of action, the logic or consistency of the decision, or the validity of the legal principles on which the judgment is based. Milliken v. Meyer, 311 U.S. 457, 462, 61 S. Ct. 339, 85 L. Ed. 278 (1940) (citing Fauntleroy v. Lum, 210 U.S. 230, 28 S. Ct. 641, 52 L. Ed. 1039 (1908)). Whatever mistakes of law may underlie the judgment, it is conclusive as to all matters decided. Milliken, 311 U.S. at 462.
¶28 To our knowledge, Michael Hunter had no significant contacts with Utah. Thus, Michael Hunter may have’ challenged, for lack of jurisdiction, in Washington courts, the Utah court’s order terminating his parental rights. Estin v. Estin, 334 U.S. 541, 549-50, 68 S. Ct. 1213, 92 L. Ed. 1561 (1948), Milliken, 311 U.S. at 462; Conlon ex rel. Conlon v. Heckler, 719 F.2d 788 (5th Cir. 1983). The question of a parent’s paternity may not be resolved in a state in which the parent lacks contacts. Id. at 794, 797. But he lost that opportunity when he filed a separate action in Utah to establish his paternity, and also when he brought a motion to intervene and vacate the order terminating his parental rights in the suit filed by Ferebauer.
¶29 Because the requirement of personal jurisdiction represents an individual right, it can, like other such rights, be waived. Ins. Corp. of Ir, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703, 102 S. Ct. 2099, 72 L. Ed. 2d 492 (1982). A defendant waives a jurisdictional defense by suing the plaintiff in the objectionable forum in a second suit involving the same facts. Brokerwood Prods. Int% Inc. v. Cuisine Crotone, Inc., 104 F. App’x 376, 380 (5th Cir. 2004); Paine Webber Inc. v. Chase Manhattan Private Bank (Switz.), 260 F.3d 453, 460 (5th Cir. 2001); Andrew *14Greenberg, Inc. v Sirtech Can., Ltd., 79 A.D.3d 1419, 1423, 913 N.Y.S.2d 808 (2010). A defendant also waives a jurisdictional defect by choosing to actively litigate an issue on the merits. PaineWebber, 260 F.3d at 460; Praetorian Specialty Ins. Co. v. Auguillard Constr. Co., 829 F. Supp. 2d 456, 464 (W.D. La. 2010); In re Sayeh R., 91 N.Y.2d 306, 319, 693 N.E.2d 724, 670 N.Y.S.2d 377 (1997); Mikulski v. Mikulski, 2 Cal. App. 3d 1047, 1050, 83 Cal. Rptr. 15 (1969).
¶30 Michael Hunter was likely not subject to personal jurisdiction in the Utah courts at the time Michelle Ferebauer filed her petition to terminate parental rights. When the plaintiff relies on general personal jurisdiction, the court must have jurisdiction over the defendant at the filing of the suit. Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291, 295 (5th Cir. 1999). General personal jurisdiction is found when the nonresident defendant’s contacts with the forum state, even if unrelated to the cause of action, are continuous, systematic, and substantial. Helicopteros Nacionales de Colombia, SA v. Hall, 466 U.S. 408, 415, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Marathon Oil, 182 F.3d at 295. General personal jurisdiction is distinguished from specific personal jurisdiction when the nonresident’s contacts with the forum state arise from or are directly related to the pending cause of action. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985); Gen. Contracting & Trading Co. v. Interpole, Inc., 940 F.2d 20, 22 (1st Cir. 1991). The nonresident’s availing himself of the forum state’s courts to assert the merits of a related claim is one example of specific personal jurisdiction. Most courts that have addressed the issue have ruled that specific personal jurisdiction may be based on the actions of the nonresident defendant after the filing of the plaintiff’s suit. Brokerwood Prods., 104 F. App’x at 379-80; Gen. Contracting, 940 F.2d 20; Praetorian, 829 F. Supp. 2d at 464; Endless Pools, Inc. v. Wave Tec Pools, Inc., 362 F. Supp. 2d 578, 583-84 (E.D. Pa. 2005); Educ. Testing Serv. v. Katzman, 631 F. Supp. 550, 554-57 (D.N.J. 1986).
*15¶31 Our case differs from other reported decisions in that the Utah court terminated Michael Hunter’s parental rights even before Hunter waived lack of personal jurisdiction by filing his separate Utah action and by asserting his rights in the suit filed by Ferebauer. Nevertheless, the same reasoning applies as attaches to the reported decisions. The Utah court addressed anew Michael Hunter’s parental rights when he filed motions to intervene and to vacate the order of termination. By filing and arguing the motions, Hunter was afforded a hearing on his contentions after the Utah court gained personal jurisdiction.

 See Samuel C. Johnston, Unwed Putative Fathers: Beware Utah Adoption Law, 2013 Utah L. Rev. OnLaw 104, 104-05 (“Wyatt’s story and the allegations in his federal claim raise a number of questions regarding adoptions and adoption law in Utah, especially when the adoptions involve unwed fathers and occur across state lines. Wyatt is just one of many out-of-state unwed fathers, in recent years, to be entangled by Utah’s adoption laws. Each story is slightly different, but in each, a mother with little or no lifetime ties to Utah gave her baby up for adoption in Utah with the help of a Utah agency and attorney. In each case, the father tried to comply with Utah law or the laws of his home state but fell short in some legally significant way. Only in the most recent case did an unwed putative father prevail, making the current state of the law even more uncertain for the rights of unwed out-of-state fathers.” (footnotes omitted)), available at http://utahonlaw.law .utah.edu/2013/04/unwed-putative-fathers-beware-utah-adoption-law/jMaijorie Cortez, Legislative Panel Mulls National Putative Father Registry, Deseret News, June 9, 2013, available at http://www.deseretnews.com/article/865581919/Legislative-panelmulls-national-putative-father-registry.html?pg=all (“In recent years, a number of court cases in Utah have involved pregnant, unmarried women from other states giving birth in Utah and placing the children for adoption without the knowledge or consent of the biological father.”); Dennis RomboyDo Utah’s Adoption-Friendly Laws Make It Anti-Birth Father?, Deseret News, Feb. 6, 2012, available at http:// www.deseretnews.com/article/700222819/Do-Utahs-adoption-friendly-laws-make -it-anti-birth-father.html (“Salt Lake adoption attorney Wes Hutchins said Utah’s laws invite ‘forum shopping’ among single pregnant women looking a favorable place for an adoption and allow women to hide from out-of-state birth fathers.”); Brooke Adams, Stopping an Adoption: In Utah, Unwed Fathers Rarely Win, Salt Lake Trib., Dec. 24, 2011, available at http:// www.sltrib.com/sltrib/home2/ 52592820-183/utah-adoption-fathers-registry.html.esp (“[S]ome of the more than 25 higher court rulings [against biological fathers] in Utah since 1959 have turned on other missteps in the process, including some one justice described as ‘very minor issues of noncompliance.’ ”).


 The husband of Michelle Ferebauer.